Per Curiam.
The order should be reversed and the motion denied. In our opinion the evidence before the court at Special Term was not sufficient to indicate that fraud was committed in the procurement of signatures to the petitions under review. The board of elections is, therefore, directed to print the names of John E. Hand and Josephine Costabile on the ballot of the primary election to be held on April 2, 1940, for the party positions of members of the Democratic State Committee for the twentieth Assembly district, New York county.
Present — Martin, P. J., O’Malley, Townley, GlennoN and Untermyer, JJ.
Order unanimously reversed, without costs, and motion denied.